PER CURIAM.
This is an appeal from a final order of the Agency for Health Care Administration (AHCA). In that order, AHCA rejected many of the findings of fact made by the administrative law judge (ALJ) in the recommended order without determining that the findings were not based on competent, substantial evidence or that the proceedings on which the findings were based did not comply with essential requirements of law. This was error. See § 120.57(l)(i), Fla. Stat. (2009). AHCA also modified a conclusion of law made by the ALJ in the recommended order over which it did not have substantive jurisdiction. This was also error. See id. Accordingly, we REVERSE and REMAND with instructions to AHCA to enter a final order in accordance with the ALJ’s recommended order.
WOLF, KAHN, and ROBERTS, JJ., concur.